DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

Claim Objections
Claim 30 is objected to because of the following informalities:  in line 2, the limitation reciting, “…the bottom die includes a first power detect circuit generate the bottom die power good indication…” is assumed to read, “…the bottom die includes a first power detect circuit to generate the bottom die power good indication…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-12, 15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 11, lines 6-7 recite the limitation that, “…the first die is configured to drive at least one configuration bus signal to the second die responsive to a first die power detect signal…”  This does not appear to be supported by the disclosure as originally filed, which states that configuration bus signals are always driven (see Figs. 3A, 3B, 3D & 4; and para. [1039] & [1050]) regardless of die power detect signals.  For purposes of compact prosecution, this is interpreted to read, “…the first die is configured to drive at least one configuration bus signal to the second die 
Also, regarding claim 11, lines 27 recite the limitations, “…a second logic circuit on the first die to logically combine the delayed fuse distribution complete indication, the second override signal, and the first die power detect signal and to supply the first additional signals drive signal…”  This does not appear to be supported by the disclosure as originally filed, which states that drive signal (i.e. transmit signal powerOkTXEn) is a combination of the fuse distribution complete indication (rather than the delayed version) and the first override signal (see Figs. 3C-D; and para. [1040-1047]).  For purposes of compact prosecution, this is interpreted to read, “…a second logic circuit on the first die to logically combine the first 
Claims 12, 15 and 17-19 are rejected as ultimately depending from claim 11.

Regarding claim 19, the limitation recited in lines 4-5, “…the first die is responsive to deisolate the third inputs responsive to…a third power detect signal received by the second die…” does not appear to be supported by the disclosure as originally filed, there being no disclosure of a die deisolating signals received from an above die (third die) based upon a signal received by a die below (second die).  For purposes of compact prosecution, this is interpreted to read, “…the first die is responsive to deisolate the third inputs responsive to…a third power detect signal received by the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15, 17-19, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, lines 6-7 recite the limitation that, “…the first die is configured to drive at least one configuration bus signal to the second die responsive to a first die power detect signal…”  This does not appear to be supported by the disclosure as originally filed, which states that configuration bus signals are always driven (see Figs. 3A, 3B, 3D & 4; and para. [1039] & [1050]) regardless of die power detect signals.  As such, this limitation is indefinite as unclear.  For purposes of compact prosecution, this is interpreted to read, “…the first die is configured to drive at least one configuration bus signal to the second die Note that “a first die power detect signal is also recited in line 21.
Also, regarding claim 11, lines 27 recite the limitations, “…a second logic circuit on the first die to logically combine the delayed fuse distribution complete indication, the second override signal, and the first die power detect signal and to supply the first additional signals drive signal…”  This does not appear to be supported by the disclosure as originally filed, which states that drive signal (i.e. transmit signal powerOkTXEn) is a combination of the fuse distribution complete indication (rather than the delayed version) and the first override signal (see Figs. 3C-D; and para. [1040-1047]).  As such, this limitation is indefinite as unclear.  For purposes of compact prosecution, this is interpreted to read, “…a second logic circuit on the first die to logically combine the first 
Claims 12, 15 and 17-19 are rejected as ultimately depending from claim 11.

Regarding claim 12, “a logic circuit” recited in line 2 is indefinite, as it is unclear if this is the same as or different from “a first logic circuit” or “a second logic circuit” recited in claim 11. For purposes of compact prosecution, it is assumed to be different, and line 2 is assumed to read, “a third logic circuit”.

Regarding claim 19, the limitation recited in lines 4-5, “…the first die is responsive to deisolate the third inputs responsive to…a third power detect signal received by the second die…” does not appear to be supported by the disclosure as originally filed, there being no disclosure of a die deisolating signals received from an above die (third die) based upon a signal received by a die below (second die).  As such, this limitation is unclear.  For purposes of compact prosecution, this is interpreted to read, “…the first die is responsive to deisolate the third inputs responsive to…a third power detect signal received by the first 

Regarding claim 29, “the top die” recited in four instances in lines 2, 3, 4, and 6, lacks antecedent basis.  For purposes of compact prosecution, this is assumed to read, “the [[top]] topmost die”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US PGPub 2003/0141926) in view of Tanadi (US PGPub 2015/0070056) and Chu (US PGPub 2013/0010517).
Regarding claim 21, Mizuno in Figs. 1, 3, 4, 6, & 9 (Fig. 1 illustrates a general system module MDL 1, para. [0033-0034]:  comprising two die CHP1 & CHP2 communicating between die through “mini-scale I/O buffers” MIOB1/2, whereby CHP1 & CHP2 each have circuit blocks, e.g. BLK1/2, which per Fig. 3 & para. [0042-0044]:  BLKA & BLKB operate in distinct voltage regimes and communicate generally bidirectionally; Figs. 4 & 6, para. [0049-0051] & [0055-0057]:  for signals driven from BLKA, e.g. on a second chip, and received by BLKB, e.g. on a first chip, BLKB inputs are disabled in response to a power detect signal regarding power to BLKA, para. [0055-0056]:  signal “e”; or in response to a power detect signal regarding power to BLKB, para. [0057]:  signal “cr”; Fig. 9 and para. [0060-0062]:  BLKB inputs in MIOB are disabled by either a low value of “e” or “cr” with node d3 pulled to VSSB; note that dies CHP1 and CHP2 are symmetric in this system with signals moving in both directions and relevant inputs disabled based upon power conditions) discloses, 
a plurality of stacked die (CHP1, CHP2, etc., Fig. 1, para. [0033-0034]:  stacked Chip Scale Package) including signals indicating that power is good on the respective die when asserted (“e”, Fig. 6, para. [0055-0056]); wherein a bottom die (CHP1) of the stacked die deisolates inputs (d2, Figs. 6 & 9, MIOB connected to BLKB) from a second die (CHP2 w/BLKA in Figs. 6 & 9) above the bottom die responsive to, at least in part, a signal indicating that power is good on the second die (“e”, Fig. 6, para. [0055-0056]);
wherein a top die of the stacked die (implied CHP3, para. [0034]:  arbitrary plurality of stacked die in the Chip Scale Package) maintains inputs from above isolated responsive to not receiving a die signal from above indicating that power is good (“e”, Fig. 6, para. [0055-0056]); and 
wherein the second die of the stacked die (CHP2) enables receiving inputs from above (from CHP1) responsive to a signal indicating that power is good on another die above the second die (“e”, Fig. 6, para. [0055-0056]).
	Mizuno appears not to explicitly disclose that the signals indicating that power is good on the respective die when asserted are supplied from above to below (it is unclear from Mizuno whether the power good indication is generated internally or externally to the die driving the relevant inputs and thus reasonably understood as received from said die.)
Tanadi discloses in Figs. 1, 8, & 9, and para. [0029-0032] & [0062-0065], a module of interconnected stacked die (106/406), each including a voltage monitor (414, Fig. 9) to sense the on-die supply level to produce POWER-UP OK & RESET signals to logically combine with a power-up command (para. [0063]:  POWER-UP OF PREVIOUS DIE COMPLETE or like power-up/reset command) to power up the die to operating conditions and output a status signal (para. [0063]:  POWER-UP COMPLETE).  The order in which power up signals are sent between dies may take any permutation of orders (para. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sense on-die supply levels and operating condition to ensure proper die functionality, and supply a signal thereof to other module die to ensure proper system function.  In so doing, the signals indicating that power is good on the respective die when asserted are supplied from above to below.
Mizuno as combined appears not to explicitly disclose that the top die not receiving a die signal from above indicating that power is good is due to lack of another die above the top die driving the second of the attach signals.
Chu discloses in Fig. 1A and para. [0017] & [0020], probe pad (121) coupled to a trickle resistor and logic coupled to the probe pad such that enable signal 129 is determined by an incoming enable single unless overridden by an optional signal driven to the probe pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trickle driven probe pad to provide the option to disable circuits by probe or bond-out, and in the case that an input is not driven.  In so doing, the top die not receiving a die signal from above indicating that power is good is due to lack of another die above the top die driving the second of the attach signals.
The Examiner notes that in the combination, Mizuno provides that various portions of die circuitry on a single die may be powered up or down independently; and Tanadi provides on-die power sensing and both intra-die and inter-die signal communication for supply status.Regarding claim 22, Mizuno in Figs. 1, 3, 4, 6, & 9 (Fig. 1 illustrates a general system module MDL 1, para. [0033-0034]:  comprising two die CHP1 & CHP2 communicating between die through “mini-scale I/O buffers” MIOB1/2, whereby CHP1 & CHP2 each have circuit blocks, e.g. BLK1/2, which per Fig. 3 & para. [0042-0044]:  BLKA & BLKB operate in distinct voltage regimes and communicate generally bidirectionally; Figs. 4 & 6, para. [0049-0051] & [0055-0057]:  for signals driven from BLKA, e.g. on a second chip, and received by BLKB, e.g. on a first chip, BLKB inputs are disabled in response to a power detect signal regarding power to BLKA, para. [0055-0056]:  signal “e”; or in response to a power detect signal regarding power to BLKB, para. [0057]:  signal “cr”; Fig. 9 and para. [0060-0062]:  BLKB inputs in MIOB are disabled by either a low value of “e” or “cr” with node d3 pulled to VSSB; note that dies CHP1 and CHP2 are symmetric in this system with signals moving in both directions and relevant inputs disabled based upon power conditions) discloses, 
a plurality of die in a die stack including a bottom die, a second die disposed immediately above the bottom die, and a third die above the second die (para. [0034]:  stacked CSP with arbitrary number of die and arbitrary bi-directional signal communication between chips in the module below-to-above and above-to-below);
wherein the bottom die (CHP1, Fig. 1, para. [0033]) includes first receiver circuits (MIOB connected to BLKB) receiving first signals (d2, Fig. 6) from the second die on first inputs, the first receiver circuits being enabled to deisolate the first inputs responsive to, at least in part, a second die signal (“e”) received from the second die that is generated using a second die power good indication generated according to the second die on power up;
wherein the second die (CHP2) includes second receiver circuits receiving second signals from the bottom die on second inputs, the second receiver circuits being enabled to deisolate the second inputs responsive to, at least in part, a bottom die signal received from the bottom die that is generated using a bottom die power good indication generated according to the bottom die on power up (arbitrarily symmetrical behavior between chips); and
wherein the third die maintains inputs from above isolated absent an indication that another die above the third die has powered up, the indication being absent thereby indicating the third die is a top die.  The Examiner notes that Mizuno provides symmetrical communication between die.
	Mizuno appears not to explicitly disclose that the second die power good indication is generated on the second die and the bottom die power good indication is generated on the bottom die (it is unclear from Mizuno whether the power detect signal is generated internally or externally to the second die and thus reasonably understood as received from the second die.)
Tanadi discloses in Figs. 1, 8, & 9, and para. [0029-0032] & [0062-0065], a module of interconnected stacked die (106/406), each including a voltage monitor (414, Fig. 9) to sense the on-die supply level to produce POWER-UP OK & RESET signals to logically combine with a power-up command (para. [0063]:  POWER-UP OF PREVIOUS DIE COMPLETE or like power-up/reset command) to power up the die to operating conditions and output a status signal (para. [0063]:  POWER-UP COMPLETE).  The order in which power up signals are sent between dies may take any permutation of orders (para. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sense on-die supply levels and operating condition to ensure proper die functionality, and supply a signal thereof to other module die to ensure proper system function.  In so doing, the second die power good indication is generated on the second die and the bottom die power good indication is generated on the bottom die.
Mizuno as combined appears not to explicitly disclose that the top die is a topmost die.
Chu discloses in Fig. 1A and para. [0017] & [0020], probe pad (121) coupled to a trickle resistor and logic coupled to the probe pad such that enable signal 129 is determined by an incoming enable single unless overridden by an optional signal driven to the probe pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trickle driven probe pad to provide the option to disable circuits by probe or bond-out, and in the case that an input is not driven.  In so doing, the top die is a topmost die.
Regarding claim 23, Mizuno as combined further discloses (according to Chu above) a probe pad; and logic coupled to the probe pad and to the second receiver circuits to disable the second receiver circuits regardless of a value of the bottom die signal responsive to a signal of a first value being applied to the probe pad.
Regarding claim 29, Mizuno as combined therein discloses that the topmost die supplies a top die signal that is generated using a top die power good indication generated on the topmost die at power up to another die that is immediately under the topmost die in the die stack; and the other die uses the top die signal to generate a deisolate signal to desisolate inputs receiving signals being driven by the topmost die.  The Examiner notes that Mizuno provides symmetrical communication between die.
Regarding claim 30, Mizuno as combined therein discloses the bottom die includes a first power detect circuit to generate the bottom die power good indication; that the second die includes a second power detect circuit to generate the second die power good indication; and that the third die includes a third power detect circuit to generate a third die power good indication (Tanadi, Fig. 9).  The Examiner notes that Mizuno provides symmetrical communication between die.
Regarding claim 31, Mizuno as combined appears not to explicitly disclose that the second die further comprises: a probe pad coupled to a node in the second die; logic coupled to the node in the second die, the logic being configured to isolate inputs from the bottom die responsive to a signal of a first voltage value being applied to the probe pad; a resistor coupled between the node and ground; and wherein the resistor pulls the node to ground when the probe pad is left floating to thereby allow a bottom die signal indicative of power being good on the bottom die to be used in determining whether to deisolate the inputs from the bottom die.
Chu discloses in Fig. 1A and para. [0017] & [0020], probe pad (121) coupled to a trickle resistor and logic coupled to the probe pad such that enable signal 129 is determined by an incoming enable single unless overridden by an optional signal driven to the probe pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trickle driven probe pad to provide the option to disable circuits by probe or bond-out.  In so doing, the second die further comprises: a probe pad coupled to a node in the second die; logic coupled to the node in the second die, the logic being configured to isolate inputs from the bottom die responsive to a signal of a first voltage value being applied to the probe pad; a resistor coupled between the node and ground; and wherein the resistor pulls the node to ground when the probe pad is left floating to thereby allow a bottom die signal indicative of power being good on the bottom die to be used in determining whether to deisolate the inputs from the bottom die. (Although the trickle resistor in Chu pulls to high power, pulling to ground is an equivalent.)
Regarding claim 32, Mizuno as combined therein discloses that the top die further comprises: a landing pad to receive the second of the attach signals from above; and a resistor coupled between an internal node in the top die and the landing pad, the internal node being pulled to ground through the resistor responsive to the second of the attach signals from above not being driven due to lack of another die above the top die, the internal node being pulled to ground to thereby maintain the inputs from above isolated.  The Examiner notes that the distinction of “an internal node” is not distinguishable as claimed given the practical effect of a finite resistance of any length of interconnect between any two points on the IC.

Claims 24-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Tanadi and Chu, and further in view of Stephens (US PGPub 2015/0009737).
Regarding claim 24, Mizuno as combined appears not to explicitly disclose that the bottom die is configured to drive the second signals while disabling driving of first additional signals from the bottom die to the second die and the second die is configured to drive the first signals while disabling driving of second additional signals from the second die to the bottom die; and that the bottom die is configured to enable driving of the first additional signals from the bottom die to the second die responsive to, at least in part, a first fuse distribution complete indication on the bottom die indicating that through silicon vias have been repaired or are not in need of repair using fuse information; and that the second die is configured to enable driving of the second additional signals from the second die to the bottom die responsive to, at least in part, a second fuse distribution complete indication on the second die.
Stephens discloses in Figs. 1, 22-24, & 25 and para. [0035], [0129], & [0133], through-silicon vias coupling inputs and outputs on adjacent stacked dies such that I/O circuits on each die have programmable signal path direction based upon fuse bits configured upon device stacking and connection (para. [0049]:  SPID fuse-programmable stack position identifier bits determined after devices are placed in the stack.)  Such SPID bits may be set using capacitance comparison circuits to determine external connections such as TSV connections (Fig. 7, para. [0058] & [0065]), the capacitance comparison performed using configuration signals (para. [0058-0059]:  CTEN, CTDA, CTDB).  SPID fuses once set are used to appropriately enable isolation or driving of output pads (Figs. 22-24, para. [0120], [0122], [0126], & [0129]) or receive circuits (Fig. 15, para. [0100-0101]) according the connection information captured by the SPID bits.  SPID_Ready signal is set for each die upon SPID configuration (Fig. 9, para. [0067-0069]) and is used internally to enable SPID use only when set (para. [0101]:  e.g. after setting SPID bits upon power-up).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SPID identifier system of Stephens in Mizuno as combined to provide connection flexibility in the stacked die system, e.g. to allow arbitrary signal path direction as provided in Stephens; and in programming the SPID bits, to control configuration signals such as CTEN, etc., according to the power-up system of Mizuno as combined to avoid unwanted power dissipation.  In so doing, the bottom die is configured to drive the second signals while disabling driving of first additional signals from the bottom die to the second die and the second die is configured to drive the first signals while disabling driving of second additional signals from the second die to the bottom die; and that the bottom die is configured to enable driving of the first additional signals from the bottom die to the second die responsive to, at least in part, a first fuse distribution complete indication on the bottom die indicating that through silicon vias have been repaired or are not in need of repair using fuse information; and that the second die is configured to enable driving of the second additional signals from the second die to the bottom die responsive to, at least in part, a second fuse distribution complete indication on the second die.
Regarding claim 25, Mizuno as combined therein discloses that the bottom die further comprises third inputs coupled to receive the second additional signals from the second die, and wherein the bottom die is configured to deisolate the third inputs responsive to a delayed first fuse distribution complete indication on the bottom die that is asserted after a first delay from assertion of the first fuse distribution complete indication, the first delay ensuring that the third inputs are not deisolated until after the second additional signals are driven; and that the second die comprises fourth inputs coupled to receive the first additional signals from the bottom die, and wherein the second die is configured to deisolate the fourth inputs responsive to a delayed second fuse distribution complete indication on the second die that is asserted after a second delay from assertion of the second fuse distribution complete indication, the second delay ensuring that the fourth inputs are not deisolated until after the first additional signals are driven.
Regarding claim 27, Mizuno as combined therein discloses that the first signals and the second signals are configuration bus signals used to transport fuse information to repair the through silicon vias (Stephens, Fig. 7, para. [0058-[0059]] & [0065]).
Regarding claim 28, Mizuno as combined appears not to explicitly disclose that the fuse information is stored in the bottom die.  However, Stephens further discloses in para. [0049] a wide variety of storage options for SPID, and thus the location of fuse information storage, absent unexpected results, does not appear to provide a patentable distinction.


Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12, 15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
Applicant argues on p.11 of the remarks with respect to claim 21 that ‘Mizuno fails to teach how BLKB knows VDDA was shut off.  Tanadi fails to make up for shortcomings of Mizuno.’  Further, the Applicant argues with respect to claim 22 that, “Applicant submits that a top die and a topmost die are the same.  Applicant notes that the third die in claim 22 is the topmost die.  Mizuno’s signal “e” fails to teach “maintaining inputs from above isolated” as claimed.”
The argument is not persuasive.  Tanadi provides that an indication of power good generated on and regarding one die is provided to other die; and Chu provides that any non-driven input is defaulted by a hardwired configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891